DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest the combination of elements set forth in independent claims 1, 8 and 15. Specifically, while the JP619 reference utilized in the parent applications discloses robot arms and some of the elements of the instant claims, the allowance of the parent applications 16/216839,16/933623, 16/935773 (now cited patents on the PTO-892 accompanying this office action) is referenced herein. There is no motivation to provide the claimed structure and detailed system operation thereof absent improper hindsight. 
The prior art of record fails to teach or suggest as in claim 1, A document handling and transportation system for use in a casino counting room environment, comprising: a conveyor system; a first mechanical arm; a second mechanical arm; a third mechanical arm; an alignment receptacle; an alignment receptacle transport mechanism; and an alignment mechanism; wherein the conveyor system is operable to move a cashbox to an unload position; the first mechanical arm is operable to: insert a key into a keyway of the cashbox; turn the key in a first direction to unlock the cashbox; and open a lid of the cashbox; the second mechanical arm is operable to: remove a set of documents from the cashbox; and deliver the set of documents to the alignment receptacle; the first mechanical arm is further operable to: close the lid of the cashbox; and turn the key in a second direction to lock the cashbox; the conveyor system is further operable to move the cashbox from the unload position; the alignment receptacle transport mechanism is operable to move the alignment receptacle from a receive position to an align position; the alignment mechanism is operable to align the set of documents in the alignment receptacle when the alignment receptacle is at the align position; and the third mechanical arm is operable to: 45JCM0020.USC2 remove the set of documents from the alignment receptacle; and deliver the set of documents to a hopper for a sorting device. 
Similarly, the prior art of record fails to teach or suggest as in claim 8,  A document handling and transportation system for use in a casino counting room environment, comprising: a transport system; a first mechanical arm; a second mechanical arm; a third mechanical arm; an alignment receptacle; and an alignment mechanism; wherein the transport system is operable to move a cashbox to an unload position; the first mechanical arm is operable to couple to a lid of the cashbox, thereby unlocking and opening the lid of the cashbox; the second mechanical arm is operable to: remove a set of documents from the cashbox; and deliver the set of documents to the alignment receptacle; the first mechanical arm is further operable to: close the lid of the cashbox; lock the lid of the cashbox; and decouple from the lid of the cashbox after closing and locking the lid of the cashbox; the transport system is further operable to: move the cashbox from the unload position; and move the alignment receptacle from a receive position to an align position; and the alignment mechanism is operable to align the set of documents in the alignment receptacle, when the alignment receptacle is at the align position, in preparation for the set of documents to be provided to a sorting device. 
And likewise, the prior art of record fails to teach or suggest as in claim 15, A document handling and transportation system for use in a casino counting room environment, comprising: a transport system; a set of mechanical arms; and a receptacle; wherein the transport system is operable to move a first cashbox to an unload position; the set of mechanical arms is operable to: couple to a lid of the first cashbox to unlock and open the lid of the first cashbox; remove a set of documents from the first cashbox; deliver the set of documents to the receptacle; close the lid of the cashbox; lock the lid of the cashbox; and decouple from the lid of the first cashbox after closing and locking the lid of the first cashbox; the transport system is further operable to: move the first cashbox from the unload position; move a second cashbox to the unload position; move the receptacle from a receive position to an align position; and the set of mechanical arms is further operable to deliver the set of documents to the receptacle in preparation for the set of documents to be provided to a sorting device.  
Accordingly, claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675